In an action for personal injuries suffered by the plaintiff while standing on a public street and caused by the globe of a street lamp falling from a cross arm on a pole to which it had been fastened some thirty feet above the street, the complaint was dismissed at the close of the plaintiff’s case upon the ground that, conceding ownership, maintenance and control in the defendant, the plaintiff had not established sufficient facts to constitute a cause of action. Judgment reversed on the law'and a new trial granted, costs to abide the event. The evidence produced by the plaintiff made out a prima fade case and the defendant should have been required to go forward “ to show that it exercised the legally requisite care to do those things which if omitted would probably be the cause of the lamp falling.” *747(Sweeney v. Edison Electric Illuminating Co., 158 App. Div. 449; also Volkmar v. M. R. Co., 134 N. Y. 418; Bourg v. General Outdoor Advertising Co., 232 App. Div. 601.) Hagarty, Davis, Adel, Taylor and Close, JJ., concur.